Exhibit 10.2

Amendment to Severance Agreement

THIS AMENDMENT to the Severance Agreement dated                           (the
“Agreement”) by and between Avaya Inc, a Delaware corporation, and
                          (the “Executive”) is entered into as of the        
day of                           2007.

WHEREAS, Section 409A of the Internal Revenue Code (the “Code”), as enacted by
the American Jobs Creation Act of 2004, imposes income and excise taxes on
deferred compensation for executives when such deferred compensation fails to
satisfy its requirements; and

WHEREAS, the Department of Treasury and Internal Revenue Service have recently
issued final regulations concerning deferred compensation arrangements under
Section 409A of the Code; and

WHEREAS, Avaya Inc. and the Executive have entered into the Agreement and that
Agreement may provide, directly or indirectly, for the deferral of compensation
as defined in the final Code Section 409A regulations; and

WHEREAS, Avaya Inc. and the Executive desire to amend the Agreement to ensure
compliance with the requirements of Code Section 409A;

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and agreements contained herein, Avaya Inc. and the Executive hereby agree to
amend the Agreement in the following respects:

1.             The following sentence is inserted immediately following the
first sentence of paragraph 3(c):

“This lump-sum amount shall be paid at the time payments are made pursuant to
Section 3(a) and (b).”

2.             The following sentence is inserted at the end of paragraph 3(d):

“To the extent any reimbursements under such medical coverage are taxable to the
Executive, in no event shall such amounts be paid to the Executive after the
last day of the calendar year following the calendar year in which the relevant
medical expense was incurred.”

3.             The following sentence is inserted at the end of paragraph 4(a):

“In no event shall the Gross-Up Payment be paid after the last day of the
calendar year following the calendar year in which the Executive pays the Excise
Tax.”

4.             The following sentence is inserted after the third sentence of
paragraph 4(b):


--------------------------------------------------------------------------------


“In no event, however, shall the Gross-Up Payment be paid after the last day of
the calendar year following the calendar year in which the Executive pays the
Excise Tax.”

5.             The following sentence is inserted at the end of paragraph 4(b):

“In no event shall the Underpayment be paid after the last day of the calendar
year following the calendar year in which the Executive pays the Excise Tax.”

6.             Paragraph 6 is amended by replacing the phrase “on a current
basis” with the following phrase:  “on a current basis (but in no event after
the last day of the calendar year following the calendar year in which the
expense is incurred)”.

IN WITNESS WHEREOF, Avaya Inc. has caused this Amendment to be executed by one
of its duly authorized officers and the Executive has executed this Amendment as
of the day and year first written above.

 

AVAYA INC.

 

 

 

 

 

By:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------